Citation Nr: 0510735	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  92-53 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 5, 
1988 for the award of a 100 percent disability evaluation for 
schizoaffective disorder with post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an effective date earlier than February 
22, 1988 for the award of a 20 percent disability evaluation 
for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Central office hearings were held in February 1999 and 
February 2002.  Transcripts of these hearings are associated 
with the claims folder.  

In May 2002, the Board denied the veteran's claims for an 
earlier effective date for a 100 percent evaluation for 
schizoaffective disorder with PTSD, and for a 20 percent 
evaluation for a seizure disorder.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2002, the Appellee filed an 
Unopposed Motion to Remand and to Stay Proceedings.  The 
Court subsequently vacated the Board's decision and remanded 
for readjudication.  

In March 2003, the Board granted the veteran's motion to 
advance his case on the Board's docket.  In April 2003, the 
Board remanded this case for additional development.  In 
September 2003, the Board again denied the veteran's claims 
for entitlement to earlier effective dates.  The veteran 
subsequently appealed this decision to the Court.  The 
Appellant filed a brief in July 2004 and the parties 
subsequently filed a Joint Motion for Remand.  By Order dated 
in December 2004, the Court vacated the Board's decision and 
remanded for readjudication consistent with the Joint Motion.

The November 2004 Joint Motion indicates that on remand the 
Board should discuss a February 1988 Board decision wherein 
it referred a claim for service connection for PTSD to the 
RO.  The Board has reviewed the claims folder in detail and 
it appears that a claim for service connection for PTSD may 
have been raised by the veteran's representative in a July 
1987 informal hearing presentation.  The Board notes, 
however, that an October 1995 Board decision denied 
entitlement to an effective date for service connection for 
PTSD prior to April 5, 1988, essentially based on a finding 
that the veteran had not submitted a claim for PTSD prior to 
that date.  The veteran did not appeal this decision, and 
absent clear and unmistakable error (CUE), it is final.  See 
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1995); currently 38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R.  § 20.1100 (2004).  

It is important for the veteran to understand that the Court 
has consistently stressed the rigorous nature of the concept 
of CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).   "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

It is important for both the veteran and his attorney to 
understand that the issue of CUE in any prior decision is not 
before the Board at this time.  If the veteran or his 
attorney wishes to raise such an issue they should be 
specific.  The veteran's 100 percent evaluation is effective 
from the date of service connection and the Board is without 
authority to grant an effective date for a 100 percent 
evaluation earlier than the effective date of the grant of 
service connection.  

The veteran has submitted extensive correspondence and 
argument in support of his claims.  The Board notes, however, 
that the veteran's claims folder contains multiple rating 
decisions and Board decisions, and the veteran has not 
specifically identified the decisions and/or the errors that 
he is claiming.  The May 2002, April 2003, and September 2003 
Board decisions advised the veteran of the actions necessary 
to file a claim for CUE.  The veteran's attorney is further 
advised that if he wishes to file a claim for CUE based on a 
prior Board decision, he should refer to the regulations set 
forth at 38 C.F.R. §§ 20.1400-20.1411 (2004).  They should 
also very clearly indicate what decision he is claiming 
contains CUE.  

In February 2005, the Board notified the veteran that the 
Veterans Law Judge who conducted his previous hearings was no 
longer employed by the Board and he was advised of his right 
to another hearing.  In March 2005, the veteran responded 
indicating that he did not want an additional hearing.  

In March 2005, the veteran submitted correspondence wherein 
he indicated that he was applying for service connection for 
numerous disabilities and any other benefits that he might be 
entitled to.  He also requested that he be sent a formal 
application form.  These matters are referred to the RO for 
the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran (1) of the 
evidence necessary to substantiate his claim; (2) of the 
information and evidence that he is responsible for 
providing; (3) of the evidence that VA will attempt to 
obtain; and (4) request that the veteran provide any evidence 
in his possession that pertains to his claim.  See 
38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By letter dated in May 2003, the RO advised the veteran that 
it was developing for evidence in support of his claims for 
earlier effective dates.  The veteran was advised of the 
enactment of the VCAA; however, this letter notified the 
veteran of the evidence necessary to establish entitlement to 
service-connected compensation benefits, and did not 
specifically advise him of the information and evidence 
necessary to substantiate his claims for an earlier effective 
date.  The Board has reviewed the claims folder and is unable 
to identify correspondence satisfying the duty to notify as 
stated above with respect to the issues currently on appeal.  
Consequently, particularly in light of the fact that twice 
the Court in this case has vacated the Board's decision, this 
case must be remanded for compliance with the VCAA.

Accordingly, this case is REMANDED to the RO, via the AMC, as 
follows:

1.  VA must send the veteran a letter:

(a) Advising him of the evidence 
necessary to substantiate his claims for 
an effective date prior to April 5, 1988 
for a 100 percent evaluation for 
schizoaffective disorder with PTSD; and 
for an effective date prior to February 
22, 1988 for a 20 percent evaluation for 
a seizure disorder.  

(b) Notifying him of the information and 
evidence he is responsible for providing; 

(c) Notifying him of the evidence that VA 
is responsible for obtaining; and

(d) Requesting that he provide any 
evidence in his possession that pertains 
to his claims.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of an 
effective date prior to April 5, 1988 for 
a 100 percent evaluation for 
schizoaffective disorder with PTSD; and 
for an effective date prior to February 
22, 1988 for a 20 percent evaluation for 
a seizure disorder.  All applicable laws 
and regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




